                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3159 Page 1 of 21



                                 1    Heather L. Rosing, Bar No. 183986
                                      Gregor A. Hensrude, Bar No. 226660
                                 2    Robert M. Shaughnessy, Bar No. 174312
                                      KLINEDINST PC
                                 3    501 West Broadway, Suite 600
                                      San Diego, California 92101
                                 4    (619) 239-8131/FAX (619) 238-8707
                                      hrosing@klinedinstlaw.com
                                 5    ghensrude@klinedinstlaw.com
                                      RShaughnessy@klinedinstlaw.com
                                 6
                                      Attorneys for Defendant
                                 7    SCHROETER GOLDMARK &
                                      BENDER, P.S.
                                 8
                                                          UNITED STATES DISTRICT COURT
                                 9
                                                       SOUTHERN DISTRICT OF CALIFORNIA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10
                                11
        KLINEDINST PC




                                      WELK RESORT GROUP, INC., a              Case No. 3:17-cv-01499-L-AGS
                                12    California corporation; and WELK
                                      RESORTS PLATINUM OWNERS                 DEFENDANT SCHROETER
                                13    ASSOCIATION, a California non-          GOLDMARK AND BENDER'S
                                      profit corporation,                     MEMORANDUM OF POINTS AND
                                14                                            AUTHORITIES IN SUPPORT OF
                                                  Plaintiffs,                 MOTION FOR ATTORNEYS’ FEES
                                15                                            AND COSTS AS PREVAILING
                                            v.                                PARTIES (CAL. CODE CIV. PROC.
                                16                                            SEC. 425.16(C)(1)
                                      REED HEIN & ASSOCIATES,
                                17    LLC, dba TIMESHARE EXIT                 Date:               May 6, 2019
                                      TEAM, a Washington limited              Time:               10:30 a.m.
                                18    liability company; SCHROETER            Courtroom:          5B
                                      GOLDMARK & BENDER, P.S., a              Judge:              Hon. M. James Lorenz
                                19    Washington professional                 Magistrate Judge:   Hon. Andrew G. Schopler
                                      corporation; and KEN B. PRIVETT,        Complaint Filed:    July 25, 2017
                                20    PLC, an Oklahoma limited liability      Trial Date:         None set
                                      company,
                                21                                            NO ORAL ARGUMENT UNLESS
                                                  Defendants.                 REQUESTED BY THE COURT
                                22
                                23
                                      ///
                                24
                                      ///
                                25
                                      ///
                                26
                                      ///
                                27
                                      ///
                                28
                                                                              -1-
                                       DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                     AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                       3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3160 Page 2 of 21



                                 1                                                TABLE OF CONTENTS
                                 2                                                                                                                                Page
                                 3    I.       INTRODUCTION .................................................................................................... 1
                                 4    II.      FACTUAL BACKGROUND .................................................................................. 2
                                 5             A.       Welk sued SGB two days after the firm initiated three California
                                                        lawsuits on behalf of Welk timeshare owners against Welk ........................ 2
                                 6
                                               B.       SGB moved to strike Welk’s FAC under California’s anti-SLAPP
                                 7                      law and Welk filed its SAC ........................................................................... 3
                                 8             C.       SGB successfully moved to strike the SAC because Welk’s action
                                                        arose from protected petitioning activity and its claims against SGB
                                 9                      were barred by the litigation privilege .......................................................... 3
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    III.     LEGAL ARGUMENT ............................................................................................. 4
                                11             A.       Attorneys’ fees and costs to a defendant following a successful anti-
        KLINEDINST PC




                                                        SLAPP motion are mandatory ...................................................................... 4
                                12
                                               B.       The fees sought are reasonable given the complexities of this case ............. 6
                                13
                                                        1.        The time spent by SGB’s attorneys on the successful anti-
                                14                                SLAPP motion was reasonable and necessary given the
                                                                  complexity of the issues raised in the anti-SLAPP motion................ 8
                                15
                                                                  a.        SGB’s anti-SLAPP Motion raised complex issues
                                16                                          against a complicated factual background .............................. 8
                                17                                b.        Time spent on tasks that overlapped with the 12(b)
                                                                            motion were inexplicably intertwined and should be
                                18                                          recovered in full .................................................................... 10
                                19                      2.        An hourly rate of $450 for Klinedinst’s attorneys falls well
                                                                  within the market rate for San Diego business litigation
                                20                                counsel.............................................................................................. 11
                                21                                a.        Heather L. Rosing ................................................................. 12
                                22                                b.        Robert M. Shaughnessy ........................................................ 13
                                23                                c.        Gregor A. Hensrude .............................................................. 14
                                24                                d.        The discounted rate charged to SGB’s insurer should
                                                                            not be the measure of a reasonable market rate .................... 14
                                25
                                                        3.        SGB is entitled to recover the fees incurred for filing this
                                26                                motion .............................................................................................. 15
                                27                      4.        SGB is entitled to recover costs in connection with the anti-
                                                                  SLAPP motion ................................................................................. 16
                                28
                                                                                                   - ii -
                                           DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                         AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                           3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3161 Page 3 of 21



                                 1    IV.   CONCLUSION ...................................................................................................... 16
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10
                                11
        KLINEDINST PC




                                12
                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                              - iii -
                                       DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                     AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                       3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3162 Page 4 of 21



                                 1                                             TABLE OF AUTHORITIES
                                 2                                                                                                                       Page(s)
                                 3    Cases
                                 4    Barnes v. Sea Haw Rafting, LLC
                                        889 F.3d 517 (9th Cir. 2018) ................................................................................... 13, 14
                                 5
                                      Braden v. BH Fin. Servs.
                                 6      2014 U.S. Dist. LEXIS 28153 (N.D. Cal. Mar. 4, 2014) .............................................. 12
                                 7    Center for Biological Diversity v. County of San Bernardino
                                        188 Cal.App.4th 603 (Cal. Ct. App. 2010) .................................................................... 15
                                 8
                                      Chacon v. Litke
                                 9      181 Cal.App.4th 1234 (Cal. Ct. App. 2010) .................................................................. 15
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    Citizens Against Rent Control v. City of Berkeley
                                        181 Cal.App.3d 213 (1986) ............................................................................................. 8
                                11
        KLINEDINST PC




                                      Cornwell v. Belton
                                12      2008 U.S. Dist. LEXIS 907, 2008 WL 80724 (S.D. Cal. 2008) ................................... 12
                                13    Critical Care Diagnostics, Inc. v. Am. Ass’n for Clinical Chemistry, Inc.
                                        2014 U.S. Dist. LEXIS 84366 (9th Cir. Nov. 16, 2009) ................................................. 5
                                14
                                      Dalidio Family Trust v. San Luis Obispo Downtown Ass’n
                                15     (9th Cir. Nov. 16, 2009) 2009 U.S. App. LEXIS 29530 ........................................... 5, 12
                                16    Dove Audio, Inc. v. Rosenfeld, Meyer & Susman
                                       47 Cal. App. 4th 777 (1996) ............................................................................................ 5
                                17
                                      Fleming v. Coverstone
                                18       2009 U.S. Dist. LEXIS 53825 (S.D. Cal., June 25, 2009) ........................................... 11
                                19    Fleming v. Coverstone
                                        2009 U.S. Dist. LEXIS 22083, 2009 WL 764940 ......................................................... 11
                                20
                                      Hensley v. Eckerhart
                                21     461 U.S. 424 (1983)..................................................................................................... 5, 8
                                22    Jordan v. Multnomah County
                                        815 F.2d 1258 (9th Cir. 1987) ......................................................................................... 6
                                23
                                      Kearney v. Foley & Lardner
                                24      553 F.Supp.2d 1178 (S.D. Cal. 2008) ................................................................... 5, 6, 10
                                25    Ketchum v. Moses
                                        24 Cal.4th 1122 (2001) ...................................................................................... 4, 5, 7, 15
                                26
                                      May v. Brunton
                                27     2014 U.S. Dist. LEXIS 159889 (S.D. Cal. Nov. 13, 2014) ........................................... 12
                                28
                                                                                                  - iv -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3163 Page 5 of 21



                                 1    McDermott, Will & Emery v. Sup. Ct.
                                       83 Cal.App.4th 378 (2000) .............................................................................................. 9
                                 2
                                      Metabolife Int'l Inc. v. Wornick
                                 3     213 F. Supp. 2d 1220 (S.D. Cal. 2002) ..................................................................... 5, 10
                                 4    Miller v. Los Angeles Co. Bd. Of Educ.
                                       827 F.2d 617 (9th Cir. 1987) ........................................................................................... 5
                                 5
                                      Mordechai Orian v. Fed’n Int’l des Droits de L’Homme
                                 6     2012 U.S. Dist. LEXIS 39298 (C.D. Cal. Mar. 22, 2012)............................................. 12
                                 7    PCLM Group, Inc. v. Drexler
                                       22 Cal.4th 1084 (Cal. 2000) ...................................................................................... 6, 15
                                 8
                                      PLCM Group v. Drexler
                                 9      22 Cal.4th 1084 (2000) .................................................................................................... 6
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    Ravet v. Stern
                                        2010 U.S. Dist. LEXIS 79589 (S.D. Cal. 2010) ............................................................ 12
                                11
        KLINEDINST PC




                                      Rubin v. Green
                                12      4 Cal.4th 1187 (1993) ...................................................................................................... 9
                                13    Serrano v. Unruh
                                        32 Cal.3d 621 (1982) ....................................................................................... 5, 8, 14, 15
                                14
                                      Wanland v. Law Offices of Mastagni, Holstedt & Chiurazzi
                                15     141 Cal.App.4th 15 (Ct. App. 2006) ............................................................................... 8
                                16    Statutes
                                17    Cal. Code Civ. Proc. § 1021.5 ............................................................................................. 5
                                18    Cal. Code Civ. Proc. § 425.16(b)(1).................................................................................... 4
                                19    Cal. Code Civ. Proc. § 425.16(c) ............................................................................ 4, 10, 12
                                20    Cal. Code Civ. Proc. § 425.16(c)(1) .................................................................................... 5
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                                   -v-
                                         DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                       AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                         3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3164 Page 6 of 21



                                 1                                              I.
                                 2                                     INTRODUCTION
                                 3          Defendant Schroeter Goldmark & Bender, P.S. (“SGB”) prevailed entirely
                                 4    on its special “anti-SLAPP” motion to strike under California Code of Civil
                                 5    Procedure section 425.16. The District Court’s Order granting the motion struck
                                 6    and dismissed every claim against SGB without leave to amend, ending Welk’s
                                 7    case against the law firm. (Doc. 80.)
                                 8          Welk sued SGB to deter its attorneys from representing clients in
                                 9    constitutionally protected litigation activity against Welk. At the time Welk filed
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    its complaint, SGB was successfully representing timeshare owners who were
                                11    consumers unhappy with their Welk timeshare agreements and adverse to Welk.
        KLINEDINST PC




                                12    Welk knew SGB’s representation included successful negotiations of dozens of
                                13    settlements, resistance to Welk’s attempts to enforce unconscionable arbitration
                                14    clauses in several instances, and the filing of three state court complaints against
                                15    Welk seeking relief for SGB’s clients from unfair timeshare agreements.
                                16          SGB’s track record of representation belied Welk’s demonstrably untrue
                                17    assertion that SGB was not providing true legal representation for its clients. The
                                18    very SGB demand letter that Welk attached to its pleadings, which sought to
                                19    portray SGB as a firm that only wrote “cookie-cutter” demand letters, included a
                                20    client for whom SGB prevailed against Welk overwhelmingly in arbitration,
                                21    recovering for its clients complete rescission, a refund of all monies paid to Welk,
                                22    and attorneys’ fees based upon what the arbitrator called “egregious” conduct by
                                23    Welk. (Doc. 64-8, p. 47.)
                                24          Welk’s action sought to trample on SGB’s constitutional rights, and inflict
                                25    economic and reputational damage on attorneys for representing consumers
                                26    seeking to terminate unfair Welk timeshare agreements. Having successfully
                                27    vindicated those rights by ending Welk’s meritless SLAPP action, SGB should
                                28    recover costs, and attorneys’ fees of $170,212.50 under the lodestar approach.
                                                                               -1-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3165 Page 7 of 21



                                 1                                              II.
                                 2                               FACTUAL BACKGROUND
                                 3    A.    Welk sued SGB two days after the firm initiated three California
                                 4          lawsuits on behalf of Welk timeshare owners against Welk
                                 5          The facts detailing the underlying case are well documented in SGB’s prior
                                 6    anti-SLAPP motion. (Doc. 64) For purposes of this motion it is sufficient to note
                                 7    that Welk filed its complaint in this case two business days after SGB filed three
                                 8    lawsuits in the San Diego Superior Court on behalf of their consumer clients.
                                 9    Welk’s complaint, filed on July 25, 2017, and every amended complaint filed
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    thereafter intentionally omitted any mention of these three pending actions against
                                11    Welk. Instead, Welk claimed SGB was not really representing Welk owners who
        KLINEDINST PC




                                12    were Reed Hein customers; but Welk’s lawsuit failed to mention the fact that SGB
                                13    was representing multiple Welk owners, who were are also Reed Hein customers,
                                14    in the three pending California cases against the plaintiffs. (Doc. 64-3, p. 18.) Such
                                15    facts would have publicly revealed the true SLAPP nature of Welk’s action.
                                16          Welk’s First Amended Complaint (“FAC”) alleged five causes of action
                                17    against SGB, arising from the firm’s representation of its clients. The claims
                                18    included: (1) intentional interference with contract; (2) violation of the
                                19    Racketeering Influenced and Corrupt Organizations Act under 18 U.S.C. section
                                20    1962(c); (3) violation of California’s Unfair Competition Law (“UCL”) at
                                21    California Business and Professions Code section 17200 et seq.; (4) violation of
                                22    California’s State Bar Act at Business and Professions Code section 6151 et seq.;
                                23    and (5) violation of the State Bar Act at Business and Professions Code section
                                24    6155 et seq. (Doc. 24-1, p. 17.) The FAC premised SGB’s liability upon the
                                25    alleged manner in which SGB provided legal services for its clients, who were
                                26    Welk timeshare owners. (Doc. 5, pp. 3-4.) Welk asserted that SGB’s representation
                                27    of its clients amounted to participation in a racketeering scheme, and wrongful
                                28    interference with Welk’s contracts with its timeshare owners. (Doc. 5, pp. 3-4.)
                                                                                -2-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3166 Page 8 of 21



                                 1    B.    SGB moved to strike Welk’s FAC under California’s anti-SLAPP law
                                 2          and Welk filed its SAC
                                 3          SGB filed a Rule 12(b) motion to dismiss the FAC on September 15, 2017.
                                 4    (Doc. 20.) Co-Defendants Reed Hein & Associates, and Ken B. Privett filed their
                                 5    own separate Rule 12(b) motions on the same day. (Doc. 18 and 19.) SGB filed an
                                 6    anti-SLAPP motion targeting the FAC on September 29, 2017. (Doc. 24.)
                                 7          Choosing not to oppose the pending motions on the merits, Welk filed its
                                 8    Second Amended Complaint (“SAC”) on October 6, 2017, superseding the FAC.
                                 9    (Doc. 25) Based generally upon the same allegations, the SAC dropped the federal
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    RICO claim, and the California State Bar Act claims against SGB. Instead Welk
                                11    tried to allege state law claims against SGB including: (1) intentional interference
        KLINEDINST PC




                                12    with contract (Doc. 25, ¶¶ 80-94); (2) civil conspiracy (Doc. 25, ¶¶ 111-122); and
                                13    (3) violation of the UCL. (Doc. 25, ¶¶ 123-138). Like its two predecessors, the
                                14    SAC again failed to disclose the pending California actions that would have clearly
                                15    identified the case as falling under the protections of the anti-SLAPP law. (Doc.
                                16    25.) Again Welk alleged liability premised upon the manner in which SGB’s
                                17    attorney-client relationship with Welk timeshare owners arose, and the manner in
                                18    which SGB provided legal services to its clients. (Doc. 25, pp. 8-10.) The
                                19    allegations once again gave rise to the protections of California’s anti-SLAPP law.
                                20    C.    SGB successfully moved to strike the SAC because Welk’s action arose
                                21          from protected petitioning activity and its claims against SGB were
                                22          barred by the litigation privilege
                                23          On October 20, 2017, SGB re-filed its motion to strike, to address Welk’s
                                24    SAC under California’s anti-SLAPP law. (Doc. 32.) On the same day, SGB also
                                25    filed a 12(b) motion to dismiss the SAC raising arguments similar to those asserted
                                26    in the second step analysis of its anti-SLAPP motion. (Doc 33.) Welk filed its
                                27    oppositions to both the 12(b) and anti-SLAPP motions on November 6, 2017.
                                28    (Doc. 46 and 47.) SGB then filed its reply briefs on November 13, 2017 (Doc. 49
                                                                               -3-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3167 Page 9 of 21



                                 1    and 50.) The court struck the moving, opposing, and reply papers for failure to
                                 2    comply with Civil Local Rule 7.1(h), which requires the combining of arguments
                                 3    into one singe memorandum of points and authorities where multiple motions are
                                 4    set for hearing on the same day. (Doc. 56.) However, the court allowed all parties
                                 5    to correct and refile their papers, (Doc. 63), and SGB did so on December 4, 2017.
                                 6    (Doc. 64.) Welk re-filed its opposition papers on December 15, 2017. (Doc. 69.)
                                 7    SGB replied to Welk’s opposition on December 22, 2017. (Doc. 70.)
                                 8          On March 18, 2019, the Court issued its order granting SGB’s anti-SLAPP
                                 9    motion to strike. (Doc. 80.) Following a thorough analysis of the procedural and
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                10    substantive law, and the issues raised in the motion, the Court concluded that
                                11    Welk’s case arose from protected petitioning activity, each of Welk’s claims
        KLINEDINST PC




                                12    against SGB failed because of the litigation privilege, and leave to amend was not
                                13    warranted. (Doc. 80, pp. 4-17.) The Court’s order concludes with language stating,
                                14    “The special motion to strike filed by Defendant Schroeter Goldmark & Bender is
                                15    granted. All claims alleged against this Defendant are dismissed without leave to
                                16    amend.” (Doc. 80, p. 36.) The outcome was a complete win for SGB.
                                17                                             III.
                                18                                   LEGAL ARGUMENT
                                19    A.    Attorneys’ fees and costs to a defendant following a successful anti-
                                20          SLAPP motion are mandatory
                                21          California’s anti-SLAPP statute provides a mechanism for a defendant to
                                22    strike civil actions or claims brought primarily to chill the exercise of free speech.
                                23    (Cal. Code Civ. Proc. § 425.16(b)(1).) In order to deter such chilling, “a prevailing
                                24    defendant on a special motion to strike shall be entitled to recover his or her
                                25    attorney’s fees and costs.” (Cal. Code Civ. Proc. § 425.16(c).) Thus, it is well-
                                26    settled that an award of attorney’s fees and costs to a successful anti-SLAPP
                                27    movant is mandatory. (Ketchum v. Moses, 24 Cal.4th 1122, 1131 (2001).)
                                28    “[A]bsent circumstances rendering an award unjust, the fee should ordinarily
                                                                                -4-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3168 Page 10 of 21



                                  1   include compensation for all hours reasonably spent, including those relating solely
                                  2   to [obtaining] the fee [award].” (Serrano v. Unruh, 32 Cal.3d 621, 624 (1982),
                                  3   (applying Cal. Code Civ. Proc. § 1021.5), cited in Ketchum, supra, 24 Cal. 4th at
                                  4   1141).) Here, SGB obtained nothing short of absolute success on its anti-SLAPP
                                  5   motion. (Doc. 80.) Thus, SGB is entitled to recover its attorneys’ fees and costs
                                  6   pursuant to section 425.16(c)(1), including the fees and costs incurred in bringing
                                  7   this motion to determine the reasonableness of the fees to be recovered.
                                  8         A successful SLAPP defendant is entitled to attorney’s fees and costs
                                  9   “incurred in connection with” the anti-SLAPP motion, and “necessary to prevail”
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   thereon. (Metabolife Int'l Inc. v. Wornick, 213 F. Supp. 2d 1220, 1221-24 (S.D.
                                 11   Cal. 2002).) The fee applicant must show its entitlement to an award, documenting
        KLINEDINST PC




                                 12   the appropriate hours expended and a reasonable hourly rate. (Hensley v.
                                 13   Eckerhart, 461 U.S. 424, 437 (1983).) The amount awarded must be reasonable,
                                 14   but it must also “adequately compensate the [prevailing party] for the expense of
                                 15   responding to a baseless suit.” (Dove Audio, Inc. v. Rosenfeld, Meyer & Susman,
                                 16   47 Cal. App. 4th 777, 785 (1996).) Further, in awarding fees and costs the anti-
                                 17   SLAPP statute must be construed broadly. (Kearney v. Foley & Lardner, 553
                                 18   F.Supp.2d 1178, 1183-1184 (S.D. Cal. 2008).) Courts have broad discretion in
                                 19   determining the reasonable amount of fees and costs to award a prevailing
                                 20   defendant. (Id. at 1184, citing Metabolife, supra, 213 F.Supp.2d at 1222.)
                                 21         Generally, the reasonableness of fees is determined by the “lodestar”
                                 22   method. (Ketchum, supra, 24 Cal.4th at 1131-36; Dalidio Family Trust v. San Luis
                                 23   Obispo Downtown Ass’n, 2009 U.S. App. LEXIS 29530, *4 (9th Cir. Nov. 16,
                                 24   2009); Critical Care Diagnostics, Inc. v. Am. Ass’n for Clinical Chemistry, Inc.,
                                 25   2014 U.S. Dist. LEXIS 84366, *3).) The calculation begins with a determination of
                                 26   the number of hours reasonably expended on the litigation multiplied by a
                                 27   reasonable hourly rate. (Miller v. Los Angeles Co. Bd. Of Educ., 827 F.2d 617, 621
                                 28   (9th Cir. 1987). The reasonable hourly rate is the prevailing market rate in the
                                                                               -5-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3169 Page 11 of 21



                                  1   relevant community. (PLCM Group v. Drexler, 22 Cal.4th 1084, 1095 (2000).) A
                                  2   court may then adjust the lodestar figure upward or downward using a “multiplier”
                                  3   based on factors not subsumed in the initial calculation of the lodestar. (Jordan v.
                                  4   Multnomah County, 815 F.2d 1258, 1262 (9th Cir. 1987), n.5 (describing lodestar
                                  5   adjustment method in federal court).) The lodestar adjustment method “anchors the
                                  6   trial court’s analysis to an objective determination of the value of the attorney’s
                                  7   services, ensuring that the amount awarded is not arbitrary.” (PCLM Group, Inc. v.
                                  8   Drexler, 22 Cal.4th 1084, 1095 (Cal. 2000).)
                                  9           Reasonableness is further determined from a consideration of such factors as
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   the nature of the litigation, the complexity of the issues, the experience and
                                 11   expertise of counsel and the amount of time involved. (Kearney, supra, 553
        KLINEDINST PC




                                 12   F.Supp.2d at 1184-1185.) Reasonableness also depends in part on “the success of
                                 13   the attorney’s efforts.” (Id. at 1185.) As discussed below, the hours expended, and
                                 14   the hourly rate requested are very reasonable given the complexity of the issues
                                 15   raised in Welk’s complaint against SGB, the experience and expertise of counsel,
                                 16   and the successful outcome of the motion, which resulted in a full dismissal of
                                 17   SGB.
                                 18   B.      The fees sought are reasonable given the complexities of this case
                                 19           In support of this motion for fees and costs, SGB presents its defense
                                 20   counsel’s detailed billing entries setting forth the time spent in connection with the
                                 21   anti-SLAPP motion.1 Entries include the time incurred to file the motion to strike
                                 22   the FAC, to file the motion to strike the SAC, to consolidate and coordinate the
                                 23   briefing with other motions and defendants, and to respond to Welk’s attempt to
                                 24   file improper additional materials without permission. (Shaughnessy Dec., ¶ 10-16;
                                 25   NOL, Exs. B-C, Fees Spreadsheets.) In addition, SGB provides proof of the costs
                                 26   ///
                                 27   1
                                       Where necessary to protect attorney-client confidentiality, the narrative
                                 28   description of certain time entries have been redacted. (Shaughnessy Dec., ¶ 15.)
                                                                                 -6-
                                          DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                        AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                          3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3170 Page 12 of 21



                                  1   incurred in connection with the motion. (Ibid.; and see NOL, Ex. D, Costs
                                  2   Spreadsheet.)
                                  3         The following table summarizes the attorneys’ fees sought by SGB in this
                                  4   motion, for the underlying anti-SLAPP motion and this motion to recover
                                  5   reasonable fees and costs. The hours set forth below are supported by the
                                  6   accompanying detailed time entries contained on the Fees Spreadsheets, (NOL, Ex.
                                  7   B-C, Fees Spreadsheets), and the accompanying attorney declaration.
                                  8   (Shaughnessy Dec., ¶¶ 10-16.) The table sets forth, by attorney, the number of
                                  9   hours spent to obtain the complete victory of an order striking the Welk plaintiffs’
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   claims against SGB and dismissing them without leave to amend. It also sets forth
                                 11   the reasonable market rate of each attorney that worked on the anti-SLAPP motion.
        KLINEDINST PC




                                 12             Attorney                      Hours             Reasonable       Amount
                                 13                                                                Rate
                                           Heather L. Rosing                 10.30                 $450         $4,635.00
                                 14     Robert M. Shaughnessy                186.7                 $450        $84,015.00
                                 15       Gregor A. Hensrude                 18.50                 $450         $8,325.00
                                        ____________________              __________                            ________
                                 16       Total Hours x Rate                 215.5                $450         $96,975.00
                                 17    ______________________          ________________        __________      __________
                                         Lodestar “multiplier”                                     1.5         $145,462.50
                                 18      Fees for this motion to                 55               $450           $24,750
                                 19           recover fees                                                     __________
                                 20       Total Fees Requested                                                 $170,212.50
                                 21
                                 22         The table also includes a lodestar multiplier of 1.5, by which the court
                                 23   should increase the fees recovered by SGB. Here, the reckless manner in which
                                 24   Welk pressed its claim that SGB did not really represent Welk timeshare owners,
                                 25   when such a claim was demonstrably unsupportable, warrants strong consideration.
                                 26   Certainly, this factor should be considered in connection with the lodestar factors,
                                 27   which include the novelty and difficulty of the questions involved, and the skill
                                 28   displayed in addressing them. (Ketchum, supra, 24 Cal.4th at 1122.) An increase of
                                                                               -7-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3171 Page 13 of 21



                                  1   fees by a positive multiplier of 1.5 would also further the anti-SLAPP law’s
                                  2   policies of both preventing meritless litigation filed for no legitimate purpose
                                  3   except to harass and harm SLAPP defendants, and imposing the costs of litigation
                                  4   on the SLAPP plaintiff who sought to chill SGB’s valid exercise of constitutional
                                  5   rights on behalf of consumer clients. (Id. at 1131 (Section 425.16 permits use of
                                  6   the lodestar adjustment method).)
                                  7         1.     The time spent by SGB’s attorneys on the successful anti-SLAPP
                                  8                motion was reasonable and necessary given the complexity of the
                                  9                issues raised in the anti-SLAPP motion
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10         The anti-SLAPP statute is “intended to compensate a defendant for the
                                 11   expense of responding to a SLAPP suit. To this end, the provision is broadly
        KLINEDINST PC




                                 12   construed so as to effectuate the legislative purpose of reimbursing the prevailing
                                 13   defendant for expenses incurred in extracting herself from a baseless lawsuit.”
                                 14   (Wanland v. Law Offices of Mastagni, Holstedt & Chiurazzi, 141 Cal.App.4th 15,
                                 15   22 (Ct. App. 2006).) In this regard, the number of hours reasonably expended on a
                                 16   matter includes time spent drafting and revising pleadings, meeting with clients,
                                 17   interviewing witnesses, taking depositions, communicating with clients and other
                                 18   counsel, and preparing the case on the issue of section 425.16. (Hensley, supra,
                                 19   461 U.S. 424, 430 (1983); Serrano, supra, 20 Cal.3d at 48-49; Citizens Against
                                 20   Rent Control v. City of Berkeley, 181 Cal.App.3d 213, 233 (1986).) As the detailed
                                 21   itemization of the tasks performed, along with the time spent by each lawyer on the
                                 22   tasks establishes, all time requested through this motion is reasonable. (NOL, Ex.
                                 23   B-C, Fees Spreadsheets.)
                                 24                a.    SGB’s anti-SLAPP Motion raised complex issues against a
                                 25                      complicated factual background
                                 26         SGB’s anti-SLAPP motion addressed a very complicated set of facts arising
                                 27   against the background of the timeshare industry, and its attempts to beat down
                                 28   those who assist timeshare owners in their attempts to terminate their timeshare
                                                                               -8-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3172 Page 14 of 21



                                  1   interests. (Shaughnessy Dec., ¶ 5.) Welk’s actions were a deliberate and willful
                                  2   targeting of SGB and its attorneys because they were providing legal services for
                                  3   such individuals. (Id.) Detailed evidence of SGB’s successful legal services was
                                  4   marshalled and presented, along with evidence of Welk’s egregious timeshare sales
                                  5   tactics. (Id.) Much time was required to investigate the facts, gather useful
                                  6   documents, draft declarations, and prepare a proper notice of lodgment and request
                                  7   for judicial notice. (Id.)
                                  8          In addition, SGB’s anti-SLAPP motion addressed complicated legal issues
                                  9   including the constitutionally protected right to petition on behalf of consumer
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   client, like the Welk timeshare owners, which is protected activity under the first
                                 11   step of the anti-SLAPP law. (Shaughnessy Dec., ¶ 6.) The motion also addressed
        KLINEDINST PC




                                 12   issues surrounding the attorney-client relationship and the often complicated set of
                                 13   duties and responsibilities arising from such. (Id.) It addressed application of the
                                 14   litigation privilege, as well as the attorney-client privilege and the policies
                                 15   discouraging lawsuits such as Welk’s as described in McDermott, Will & Emery v.
                                 16   Sup. Ct., 83 Cal.App.4th 378, 384 (2000), and Rubin v. Green, 4 Cal.4th 1187,
                                 17   1194 (1993). (Id.) SGB’s motion also addressed the applicability of the agent’s
                                 18   immunity rule. (Id.) And it addressed arguments as to why Welk could not proceed
                                 19   with a damages action against SGB under California’s UCL. (Id.) Many hours of
                                 20   legal analysis were required to consider the pleadings, prepare and draft the legal
                                 21   arguments, coordinate with defense counsel as required by local rule, and to then
                                 22   reply to Welk’s opposition. (Id.)
                                 23          The time incurred was also reasonable given the size and thoroughness of
                                 24   the motion and its supporting documents. The final set of moving papers amounted
                                 25   to 325 pages of materials, including the motion and notice of motion, a 25-page
                                 26   memorandum of points and authorities, an attorney declaration, the declaration of
                                 27   SGB attorney Thomas Breen, a joint request for judicial notice containing Exhibits
                                 28   ///
                                                                                -9-
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3173 Page 15 of 21



                                  1   A through R, and a notice of lodgment of exhibits containing exhibits S through Z.
                                  2   (Shaughnessy Dec., ¶ 4.)
                                  3         Finally, as can be seen from the numerous pages of factual discussion and
                                  4   legal analysis contained in the court’s ruling granting the anti-SLAPP motion,
                                  5   there is simply no reasonable argument against the conclusion that SGB’s anti-
                                  6   SLAPP motion was complex, required the number of hours spent by SGB’s
                                  7   defense counsel to draft, and ultimately proved successful. (Doc. 80, pp. 4-17.)
                                  8                b.    Time spent on tasks that overlapped with the 12(b) motion were
                                  9                      inexplicably intertwined and should be recovered in full
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10         The exhibits detailing the time spent in connection with SGB’s anti-SLAPP
                                 11   motion only include entries that concern the anti-SLAPP motion. Time entries with
        KLINEDINST PC




                                 12   no relation to the anti-SLAPP motion, including time spent solely on preparing
                                 13   SGB’s concurrent 12(b) motion to dismiss are not included in SGB’s fees request.
                                 14   (Shaughnessy Dec., ¶ 14.) But there some included entries do reference both the
                                 15   anti-SLAPP motion and the 12(b) motion to dismiss. (Id.) These entries remain
                                 16   part of the calculation because the work performed was so inextricably intertwined
                                 17   that it should properly be recovered by SGB under section 425.16(c). (Id.)
                                 18         This Court addressed a similar issue in Kearney, supra, 553 F.Supp.2d at
                                 19   1183, where defense attorneys prevailed on an anti-SLAPP motion directed to state
                                 20   law claims, and a 12(b) motion addressing federal claims. There, defendants
                                 21   claimed that full recovery was proper because the factual basis and the legal
                                 22   arguments in support of their arguments were inextricably intertwined. “[A]ll of
                                 23   plaintiff’s claims involve a common core of facts and are based on related legal
                                 24   theories, all the fees in preparing the motion to strike and to dismiss should be
                                 25   recoverable because they were ‘in connection with’ the motion to strike and were
                                 26   ‘necessary to prevail.’” (Kearney, supra, 553 F.Supp.2d at 1183, citing Metabolife
                                 27   Int’l, supra, 213 F.Supp.2d at 1221-1224.) The court in Kearney awarded
                                 28   defendants all of their fees incurred in connection with the anti-SLAPP motion.
                                                                               - 10 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3174 Page 16 of 21



                                  1         Here, although some of the billing entries relate to work that benefited the
                                  2   anti-SLAPP motion, and the 12(b) motion, those fees are recoverable in full not
                                  3   only because they were incurred in connection with the anti-SLAPP motion, and
                                  4   were necessary to its outcome, but doing so furthers the policy of allowing a
                                  5   SLAPP defendant to be made whole upon achieving the dismissal of a meritless
                                  6   SLAPP action. All of the 215.5 hours of time set forth and explained thoroughly in
                                  7   the accompanying exhibits, (NOL, Ex. B-C, Fees Spreadsheets), was time
                                  8   reasonably incurred in connection with SGB’s motion.
                                  9         2.     An hourly rate of $450 for Klinedinst’s attorneys falls well within
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10                the market rate for San Diego business litigation counsel
                                 11         As a preliminary matter, the Southern District of California has, in cases
        KLINEDINST PC




                                 12   reaching back over a decade, found that hourly rates in the $450 range are
                                 13   reasonable hourly rates for anti-SLAPP attorneys’ fees. Ten years ago, the court
                                 14   found that Klinedinst’s shareholder hourly rates of $425 were reasonable. (Fleming
                                 15   v. Coverstone, 2009 U.S. Dist. LEXIS 22083, 2009 WL 764940 at *7 (S.D. Cal.
                                 16   2009).) In Fleming, plaintiff sued defendant for breach of contract, defamation, and
                                 17   civil extortion related to a dispute over the purchase of a patent. (Id.at *1-2.)
                                 18   Fleming required two anti-SLAPP motions. When Coverstone filed his first anti-
                                 19   SLAPP motion, plaintiff was given leave to amend his complaint and dropped his
                                 20   defamation claim. Defendant then refiled his anti-SLAPP motion to the extortion
                                 21   cause of action. The Court found that plaintiff did not establish a probability of
                                 22   prevailing on his extortion claim. (Id., at pp. *6-15.) The court awarded defendant
                                 23   his attorney’s fees for both motions, finding reasonable rates of $425 for
                                 24   shareholders. (Id., at *15-18 (discussing reasonableness of rates); Fleming v.
                                 25   Coverstone, 2009 U.S. Dist. LEXIS 53825 *9-16 (S.D. Cal., June 25, 2009)
                                 26   (awarding fees on second motion).)
                                 27         Several other cases discussing awards of anti-SLAPP fees provide guidance.
                                 28   In May v. Brunton, 2014 U.S. Dist. LEXIS 159889 *31, and fn. 4 (S.D. Cal. Nov.
                                                                                - 11 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3175 Page 17 of 21



                                  1   13, 2014), hourly rates of $450 were awarded to a successful plaintiff in an action
                                  2   against her landlord for discrimination. In Ravet v. Stern, 2010 U.S. Dist. LEXIS
                                  3   79589, *15-16 (S.D. Cal. 2010), this Court awarded a rate of $350 an hour for
                                  4   attorney work in bringing a partially-successful anti-SLAPP motion. And eleven
                                  5   years ago, in Cornwell v. Belton, 2008 U.S. Dist. LEXIS 907, 2008 WL 80724
                                  6   (S.D. Cal. 2008), this Court awarded attorney’s fees pursuant to section 425.16(c)
                                  7   at $400 an hour for lead counsel and partner in the firm, $350 for appellate and law
                                  8   and motion counsel, and $250 for associates. In Braden v. BH Fin. Servs., 2014
                                  9   U.S. Dist. LEXIS 28153 (N.D. Cal. Mar. 4, 2014), the Northern District awarded
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   attorneys’ fees at rates of $610 for partners and $310 for an attorney who had been
                                 11   practicing for eight years. And in Mordechai Orian v. Fed’n Int’l des Droits de
        KLINEDINST PC




                                 12   L’Homme, 2012 U.S. Dist. LEXIS 39298 (C.D. Cal. Mar. 22, 2012), the Central
                                 13   district awarded attorneys’ fees at hourly rates ranging from $395 to $900. Finally,
                                 14   in Dalidio Family Trust, supra, 2009 U.S. App. LEXIS 29530, *5, the Ninth
                                 15   Circuit awarded attorneys’ fees at hourly rates of $595 and $470 for work in 2008,
                                 16   and $615 and $505 for work in 2009, regarding an anti-SLAPP motion.
                                 17         In addition to case authority recognizing market rates near and sometimes
                                 18   well above $400 for shareholder attorneys, counsel for SGB brought a particularly
                                 19   high level of experience and expertise to this case, warranting a reasonable hourly
                                 20   rate of $450, based on their collective 63 years of knowledge, training, and
                                 21   experience regarding the procedural and substantive law surrounding SLAPP
                                 22   cases, and cases raising issues of attorney misconduct.
                                 23                a.     Heather L. Rosing
                                 24         Lead counsel Heather L. Rosing has practiced law in San Diego for almost
                                 25   23 years. (Shaughnessy Dec., ¶¶ 26-28, NOL, Ex. F.) She is a Klinedinst
                                 26   shareholder, and the chair of the firm’s professional liability department. (Id.) She
                                 27   is a certified specialist in legal malpractice law. (Id.) In 2014, Southern California
                                 28   Super Lawyers ranked Ms. Rosing number one for all attorneys in San Diego
                                                                               - 12 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3176 Page 18 of 21



                                  1   County. (Id.) She was recognized as “Best of the Bar” by the San Diego Business
                                  2   Journal in 2014 and 2016. (Id.) Ms. Rosing has been featured in the San Diego
                                  3   Super Lawyers publication (2008-2013) and Southern California Super Lawyers
                                  4   (2014-2015). (Id.) San Diego Super Lawyers has also named Ms. Rosing in its lists
                                  5   of the “Top 3 Super Lawyers of San Diego” (2013 and 2015), “Top 10 San Diego
                                  6   Super Lawyers” (2013), “Top 25 Women Super Lawyers” (2009-2013, 2015-
                                  7   2019), and “Top 50 San Diego Super Lawyers” (2010-2019.) (Id.) Ms. Rosing has
                                  8   been rated AV®-Preeminent™ by Martindale-Hubbell since 2000. (Id.) In addition
                                  9   to the above, Ms. Rosing currently serves as the president of the California
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   Lawyers Association. Given the market for legal services in San Diego County, an
                                 11   hourly rate of just $450 for Ms. Rosing is quite reasonable. (Id.)
        KLINEDINST PC




                                 12                b.    Robert M. Shaughnessy
                                 13         Mr. Shaughnessy also warrants a reasonable hourly rate of $450. He has
                                 14   been practicing business litigation and appellate law in San Diego for nearly 25
                                 15   years. (Shaughnessy Dec., ¶¶ 20-25; NOL, Ex. E.) Formerly a shareholder of
                                 16   Duckor Spradling Metzger & Wynne, he is now a Klinedinst shareholder. (Id.) He
                                 17   chairs Klinedinst’s appellate practice department. (Id.) He has decades of business
                                 18   litigation experience, including years of experience with anti-SLAPP motions. (Id.)
                                 19   His role as appellate counsel specifically includes researching, drafting, and
                                 20   arguing complex law and motion matters where a writ petition or an appeal is
                                 21   likely to arise. (Id.) Anti-SLAPP motions present this situation because orders
                                 22   granting or denying anti-SLAPP motions are directly appealable under California
                                 23   law, (Cal. Code Civ. Proc. § 904.1(a)(13)), and orders denying anti-SLAPP
                                 24   motions are directly appealable under federal law. (Barnes v. Sea Haw Rafting,
                                 25   LLC, 889 F.3d 517, 527 (9th Cir. 2018).) Mr. Shaughnessy is the immediate past
                                 26   Chair of the San Diego County Bar Association’s Appellate Practice Section. He is
                                 27   a founding member of the San Diego Appellate Inn of Court, a recognized “San
                                 28   Diego Super Lawyer” for appellate practice in 2019, and he enjoys an AV®-
                                                                               - 13 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3177 Page 19 of 21



                                  1   Preeminent™ rating with Martindale-Hubbell. An hourly rate of $450 for Mr.
                                  2   Shaughnessy is reasonable. (Id.)
                                  3                 c.     Gregor A. Hensrude
                                  4          Mr. Hensrude is also a Klinedinst shareholder. (Shaughnessy Dec., ¶¶ 29-30;
                                  5   NOL, Ex. G.) He received his Juris Doctorate from the University of Washington
                                  6   School of Law in 2003, and his Bachelor of Arts degree from Western Washington
                                  7   University in 2000. (Id.) Mr. Hensrude is admitted to practice in the states of
                                  8   California and Washington, as well as the District of Columbia. (Id.) He has
                                  9   practiced continuously since his admission in 2003, and currently serves as the
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   managing shareholder of Klinedinst’s Seattle office. (Id) He splits his multi-
                                 11   jurisdictional practice between business litigation and business transactions work.
        KLINEDINST PC




                                 12   (Id.) Mr. Hensrude is an accomplished trial and transactions attorney with an
                                 13   extensive practice. (Id.) Like Ms. Rosing and Mr. Shaughnessy, Mr. Hensrude
                                 14   reasonably could charge an hourly rate of $450 for his services in San Diego
                                 15   litigation matters. (Id. at ¶ 31.)
                                 16                 d.     The discounted rate charged to SGB’s insurer should not be the
                                 17                        measure of a reasonable market rate
                                 18          The billing rates charged for work on SGB’s anti-SLAPP motions were $240
                                 19   for shareholders including Ms. Rosing and Mr. Hensrude, and $230 per hour for
                                 20   then Senior Counsel Mr. Shaughnessy (NOL, Ex. B and C.) These rates reflected a
                                 21   significant volume-based discount arising from the firm’s relationship with SGB’s
                                 22   insurance carrier. (Shaughnessy Dec., ¶¶ 22-25, 28, and 31.) These rates are far
                                 23   below the prevailing market rates for similar work in the San Diego community.
                                 24   (Id.) SGB is entitled to recover fees at the prevailing market rate, even though
                                 25   Klinedinst charged them at a substantially discounted rate.
                                 26          The California Supreme Court has repeatedly held that under the lodestar
                                 27   method, an attorney is entitled to be compensated at hourly rates that reflect the
                                 28   prevailing market rate for like services in the community. (Serrano, supra, 20
                                                                                - 14 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3178 Page 20 of 21



                                  1   Cal.3d at 48-49; Ketchum, supra, 24 Cal.4th at 1131; PCLM Group, Inc., supra, 22
                                  2   Cal.4th at 1084.) “This standard applies regardless of whether the attorneys
                                  3   claiming fees charge nothing for their services, charge at below-market or
                                  4   discounted rates, represent the client on a straight contingent fee basis, or are in-
                                  5   house counsel.” (Chacon v. Litke, 181 Cal.App.4th 1234, 1260 (Cal. Ct. App.
                                  6   2010); see also Center for Biological Diversity v. County of San Bernardino, 188
                                  7   Cal.App.4th 603, 619 (Cal. Ct. App. 2010) (affirming award based on prevailing
                                  8   market rate, even though firm accepted reduced rates).)
                                  9         Allowing SGB to recover at the prevailing market rate furthers the remedial
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   purpose of the anti-SLAPP statute, by encouraging attorneys to make their services
                                 11   more widely available in cases where a defendant’s constitutionally-protected
        KLINEDINST PC




                                 12   rights are challenged. Using the prevailing market rate also discourages more
                                 13   SLAPP lawsuits by Welk and similar entities, and ensures that a prevailing
                                 14   defendant’s attorneys are fully compensated for the value of their time.
                                 15         3.     SGB is entitled to recover the fees incurred for filing this motion
                                 16         In addition to the fees incurred in connection with the anti-SLAPP motion,
                                 17   SGB is entitled to be compensated for the additional fees related to obtaining the
                                 18   fee award, specifically, the fees related to this motion. (Serrano, supra, 32 Cal. 3d
                                 19   at 624; Ketchum, supra, 24 Cal. 4th at 1141).) In preparing this motion, SGB’s
                                 20   attorneys have spent no less than 45 hours reviewing and redacting billings,
                                 21   researching the applicable law, preparing and redacting detailed exhibits, drafting
                                 22   the accompanying declaration, and preparing this notice, motion, and
                                 23   memorandum. An additional 10 hours of time is anticipated for reviewing Welk’s
                                 24   opposition papers and preparing the reply brief. (Shaughnessy Dec., ¶ 33.) At the
                                 25   same hourly rate of $450, SGB should recover additional attorneys’ fees of
                                 26   $24,750 for the costs associated with this fees motion. Failure to allow this
                                 27   additional recovery will leave SGB uncompensated for part of its cost of defense,
                                 28   and will instead result in giving Welk the outcome it sought when it filed this
                                                                                - 15 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
                               Case 3:17-cv-01499-L-AGS Document 84-1 Filed 04/01/19 PageID.3179 Page 21 of 21



                                  1   SLAPP action—the ability to inflict unwarranted financial harm upon SGB for
                                  2   exercising its constitutional rights. Such an outcome would only encourage Welk,
                                  3   and others like it, to continue prosecuting meritless SLAPP claims.
                                  4           4.    SGB is entitled to recover costs in connection with the anti-
                                  5                 SLAPP motion
                                  6           As set forth in the accompanying Exhibit D, costs incurred in connection
                                  7   with SGB’s anti-SLAPP motion include only de minimis costs related to obtaining
                                  8   copies of court documents used as exhibits, minimal copy costs, and costs related
                                  9   to the e-filing and service. (NOL, Ex. D, Costs Spreadsheet.) The costs amount to
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 10   only $183.62.
                                 11                                            IV.
        KLINEDINST PC




                                 12                                     CONCLUSION
                                 13           SGB prevailed completely on its anti-SLAPP motion and is entitled to
                                 14   recover reasonable attorney fees at the market rate for the time spent by counsel
                                 15   preparing the motion, in addition to costs of $183.62. Under the lodestar analysis,
                                 16   those fees amount to $170,212.50 in connection with the underlying motion, and
                                 17   this motion to recover fees and costs. Recovery of fees in the requested amount
                                 18   will further the purposes underlying the anti-SLAPP motion, and will deter similar
                                 19   misconduct by Welk and other defendants in the future, by making SGB whole
                                 20   after affirmatively defeating a meritless SLAPP action.
                                 21                                           KLINEDINST PC
                                 22
                                      DATED: April 1, 2019                    By: /s/Robert M. Shaugnessy
                                 23                                               Heather L. Rosing
                                 24
                                                                                  Gregor A. Hensrude
                                                                                  Robert M. Shaughnessy
                                 25                                               Attorneys for Defendant
                                 26                                               SCHROETER GOLDMARK &
                                                                                  BENDER, P.S.
                                 27
                                      17568992v1
                                 28
                                                                               - 16 -
                                        DEFENDANT SCHROETER GOLDMARK AND BENDER'S P&A's ISO MOTION FOR ATTORNEYS’ FEES
                                                      AND COSTS AS PREVAILING PARTIES (CAL. CODE CIV. PROC. SEC. 425.16(C)(1)
                                                                                                        3:17-cv-01499-L-AGS
